PER CURIAM:
In each of these appeals, which we consolidated for oral argument, the Government is challenging a district court’s dismissal of an indictment count charging multiple defendants with conspiracy to conduct an illegal gambling enterprise in violation of 18 U.S.C. §§ 371 and 1955. The district court dismissed the count in each case on the ground that it violated Wharton’s Rule.1 We have re*800served our holding in these cases pending the court’s disposition of an earlier-argued case involving exactly the same issue. We have now held in United States v. Pacheco, 5th Cir. 1974, 489 F.2d 554, that a two count indictment charging both a substantive violation of and a conspiracy to violate 18 U.S.C. § 1955 does not violate Wharton’s Rule. Therefore, we reverse the district court’s dismissals and remand for trial. See United States v. Pacheco, supra.
Reversed and remanded.

. “ . . . When to the idea of an offense plurality of agents is logically necessary, conspiraey . . . cannot be maintained . . . ” 2 Wharton, Criminal Law § 1604, at 1862 (12th ed. 1932).